[Cite as State ex rel. Cuyahoga Cty. v. Jones Lang LaSalle Great Lakes Corporate Real Estate Partners, L.L.C.,
2017-Ohio-4066.]




                             IN THE COURT OF APPEALS OF OHIO
                                EIGHTH APPELLATE DISTRICT
                                    CUYAHOGA COUNTY


State ex rel. County of Cuyahoga                            Court of Appeals No. CA-16-104157

        Appellant                                           Trial Court No. CV-14-827651

v.

Jones Lang LaSalle Great Lakes Corporate
Real Estate Partners LLC, et al.                            DECISION AND JUDGMENT

        Appellees                                           Decided:       June 1, 2017

                                                  *****

        Robert J. Triozzi, Director, Cuyahoga County Department of Law,
        Robin M. Wilson and Joseph W. Boatwright, IV, Assistant Directors
        of Law, for appellant.

        James R. Wooley, Justin E. Herdman, Michael S. Quinlan and
        Stephen G. Sozio, for appellee Jones Lang LaSalle Great Lakes Corporate
        Real Estate Partners.

        Ross M. Babbitt, for appellees Midwestern Entertainment Venture, LLC
        and its d/b/a Anatomy Nightclub.

        Richard T. Hamilton, Jr., for appellees Harvey G. Oppmann and
        944 Prospect Avenue LLC.

        John J. Spellacy, for appellee M2J1, LLC.

        Roger M. Synenberg, Dominic J. Coletta and Clare C. Moran, for
        Appellees Vincent A. Russo, Vincore, LLC and Garibaldi Holdings.
                                         *****

       PIETRYKOWSKI, J.

       {¶ 1} Appellant, Cuyahoga County (“the County”), appeals the judgment of the

Cuyahoga County Court of Common Pleas, dismissing its complaint. For the reasons

that follow, we affirm.

                          I. Facts and Procedural Background

       {¶ 2} The facts in this matter are taken from the County’s complaint, filed on

May 30, 2014, which asserted 13 counts against ten different defendants stemming from

fraudulent and corrupt dealings regarding two separate but related transactions.

       {¶ 3} The first transaction concerned the County’s purchase of the Ameritrust

building site.

       {¶ 4} In its complaint, the County alleged that Great Lakes1 desired to provide real

estate services for the County but had been unsuccessful in getting the business. In

January 2003, Great Lakes hired Anthony Calabrese, III, and his law firm to represent it.

Shortly thereafter, Calabrese began arranging meetings between Great Lakes and County

officials.

       {¶ 5} In November 2003, the County issued a request for proposal for real estate

services related to the consolidation of the County’s agencies into one building or

campus. Great Lakes submitted a proposal, which indicated that its fee would range


1
 “Great Lakes” refers to appellees Jones Lang LaSalle Great Lakes Corporate Real
Estate Partners, LLC, and Jones Lang LaSalle, Inc.




2.
between two and four percent of the gross aggregate value of the lease if the County

leased the property, or between $5 and $7 per square foot of the gross building area if the

County purchased the property. In April 2004, Great Lakes was selected as one of five

finalists. The other four finalists proposed a fixed fee of between $300,000 and $400,000

for consulting and strategic planning services on Phases I and II of the project. In July

2004, Great Lakes clarified its proposal such that it would be paid a lump sum of

$396,000 for the services provided on Phases I and II, with that amount to be credited

back to the County once the County entered into a lease or purchase agreement under

Phase III. As to Phase III, Great Lakes proposed that it receive a fee of $5.85 per gross

building square foot regardless of whether the County leased or purchased the building.

        {¶ 6} While the County was going through the selection process, Great Lakes

hired Vincore, LLC, to provide “certain government relations and similar consulting

services.” Great Lakes paid Vincore, LLC, $2,000 in June 2004 and $2,000 in July 2004.

Great Lakes and Calabrese had additional meetings with County officials during this

time.

        {¶ 7} In September 2004, Great Lakes’ proposal was selected, and Calabrese

began negotiating the contract between Great Lakes and the County (the “Cuyahoga

County Contract”). The Cuyahoga County Contract was not signed until October 5,

2004.

        {¶ 8} On October 1, 2004, Great Lakes entered into a contract with Garibaldi

Holdings pursuant to which Garibaldi Holdings would provide government relations




3.
work relative to the Cuyahoga County Contract in exchange for $150,000. On

November 1, 2004, Great Lakes entered into another agreement with Garibaldi Holdings,

this time agreeing to pay $140,000 for governmental and marketing services in “regard to

assisting, advising and counseling [Great Lakes] in regard to any of its contracts with

Cuyahoga County, Ohio.”

       {¶ 9} Similarly, on October 1, 2004, Great Lakes entered into a contract with the

R.P. Carbone Company (“R.P. Carbone”) pursuant to which R.P. Carbone would provide

government relations work relative to the Cuyahoga County Contract in exchange for a

percentage of the amount made by Great Lakes. Vincent Carbone is alleged to be the

president of R.P. Carbone. On November 1, 2004, Great Lakes entered into a second

contract with R.P. Carbone, agreeing to pay it $30,000 for its time and services in relation

to Phase I and II of the Cuyahoga County Contract.

       {¶ 10} By November 19, 2004, Great Lakes had completed the initial phase of the

work under the Cuyahoga County Contract, and presented its results to the County. In

the report, Great Lakes ranked the Ameritrust property as the fourth best option as a

potential location for the consolidated county offices.

       {¶ 11} On January 21, 2005, Great Lakes, Calabrese, and Cuyahoga County

Commissioner Jimmy Dimora met at a Holiday Inn on Rockside Road. On January 25,

2005, Great Lakes reported that it had completed Phases I and II, and recommended that

the County proceed with the Ameritrust site.




4.
       {¶ 12} On March 31, 2005, Great Lakes sought the county commissioners’

approval to move into Phase III of the Cuyahoga County Contract. Great Lakes never

received such approval. Instead, the County and Great Lakes executed a second contract

(“Cease Work Contract”), under which Great Lakes would cease work under the

Cuyahoga County Contract. The parties agreed that Great Lakes would be entitled to

keep the $385,000 retainer, and that Great Lakes would receive an additional $2,615,000.

The County paid Great Lakes upon the County’s purchase of the Ameritrust site as

required by the Cease Work Contract.

       {¶ 13} In October 2005, Vincent Carbone formed M2J1, LLC (“M2J1”). Great

Lakes was requested to pay, and did pay, its obligation to R.P. Carbone for a percentage

of the money made by Great Lakes on the Cuyahoga County Contract to M2J1. This

amount totaled $324,800. From that amount, M2J1 made three distributions: it

distributed $99,000 to Burlwood Holdings, LLC, an entity owned by Calabrese; it

distributed $70,000 to a Calabrese friend; and it indirectly distributed $70,000 to J. Kevin

Kelley, an employee in the Cuyahoga County Treasurer’s Office and a member of

Dimora’s inner circle.

       {¶ 14} The County alleged that Great Lakes has no records of what services

Garibaldi Holdings or R.P. Carbone provided under the agreements. Further, the

amounts paid to Garibaldi Holdings and R.P. Carbone were charged as a cost to the

Cuyahoga County Contract. Vincent Russo, the owner of Vincore, LLC and Garibaldi

Holdings, was later indicted and pled guilty to bribery, aiding and abetting, conspiracy to




5.
commit bribery, and HOBBS Act conspiracy charges related to federal funds. Vincent

Carbone was indicted and pled guilty to conspiracy and money laundering related to

bribery to gain governmental contracts. Great Lakes, Vincore, LLC, Garibaldi Holdings,

and R.P. Carbone were all represented by Calabrese.

       {¶ 15} On July 16, 2013, Calabrese was indicted based on his actions relative to

the Ameritrust site and the $99,000 payment from Great Lakes through M2J1. Calabrese

pled guilty to federal charges, including multiple counts of RICO conspiracy, bribery and

conspiracy to commit bribery concerning programs receiving federal funds, Hobbs Act

conspiracy, mail fraud, and conspiracy to commit mail fraud. As part of his plea,

Calabrese admitted that the payment to J. Kevin Kelley was an unlawful bribe related to

the Ameritrust project. Notably, the County alleged that it did not become aware of the

fraud and corruption until Calabrese was indicted.

       {¶ 16} In its complaint, the County alleged that Great Lakes hired Vincore LLC,

Garibaldi Holdings, Vincent Carbone, and Calabrese because it knew they could

influence the decision makers in Cuyahoga County. Further, the County alleged that

Great Lakes paid those entities and individuals an inflated amount of money because

Great Lakes knew that they needed that money to give to public officials to influence

them in Great Lakes’ favor. Great Lakes benefitted from those corrupt activities by being

selected for the Ameritrust project and being paid $3,000,000 for work worth

substantially less. The County alleged that, but for the corruption in its dealings with the

County, Great Lakes would not have been selected for the project and would have been




6.
paid less, and the County would not have selected the Ameritrust site, which cost the

County millions of extra dollars. Based on these allegations, the County asserted the

following counts:

       {¶ 17} Against Great Lakes:

           Violation of R.C. 309.12 (Count 1)

           Breach of Contract (Count 2)

           Unjust Enrichment (Count 3)

           Fraud (Count 4)

           Breach of Fiduciary Duty (Count 5)

           Fraud in the Inducement (Count 6)

           Declaratory Judgment (Count 7)

           Violation of the Ohio Corrupt Practices Act (Count 9)

           Civil Conspiracy (Count 10)

           Civil Liability for Criminal Acts (Count 13)

       {¶ 18} Against Vincent A. Russo, Vincore, LLC, and Garibaldi Holdings

(collectively the “Russo” appellees):2

           Violation of R.C. 309.12 (Count 1)

           Unjust Enrichment (Count 3)

           Violation of the Ohio Corrupt Practices Act (Count 9)

2
 Russo is alleged to be a member and manager of both Vincore, LLC, and Garibaldi
Holdings.




7.
           Civil Conspiracy (Count 10)

           Civil Liability for Criminal Acts (Count 13)

      {¶ 19} Against M2J1:

           Violation of R.C. 309.12 (Count 1)

           Unjust Enrichment (Count 3)

           Violation of the Ohio Corrupt Practices Act (Count 9)

           Civil Conspiracy (Count 10)

           Civil Liability for Criminal Acts (Count 13)

      {¶ 20} The second transaction giving rise to the complaint involved the purchase

of a parking garage near the Ameritrust site. The parking garage was owned by 944

Prospect Avenue, LLC, of which Harvey G. Oppmann was allegedly a member and

manager. The County alleged that Oppmann was aware that Steven Pumper was part of

Dimora’s inner circle. Oppmann contacted Pumper and told him that he wanted to sell

the parking garage but the County was dragging its feet. Oppmann orally agreed to pay

Pumper $250,000 from the proceeds if Pumper got the County to close the sale. Pumper

contacted Dimora on behalf of Oppmann, and offered to pay Dimora $35,000 to get the

deal moving. The sale of the parking garage was completed on May 29, 2007, for

$5,145,000, which was higher than the County’s appraised value of the property.

      {¶ 21} After the sale of the parking garage, Pumper requested that Oppmann pay

him by distributing part of the money in three different ways. One distribution went to




8.
Pumper’s father, who generated a false invoice for $50,000 for government relations

work. Another distribution went to DAS Construction Company—where Pumper

worked—which did not provide any services for the payment. The final distribution went

to Midwest Entertainment Venture, LLC (“MEV”), which operated Anatomy Nightclub.

Pumper is alleged to be a silent partner in Anatomy Nightclub. The distribution to MEV

was passed along to Anatomy Nightclub in exchange for a promissory note, which the

County alleged was fake and an attempt to hide the payments to Pumper for his role in

the corruption scheme.

      {¶ 22} The County alleged that as a result of the bribes paid to Pumper and others,

it paid more for the parking garage than it should have. Based on these allegations, the

County asserted the following counts:

      {¶ 23} Against Harvey G. Oppmann and 944 Prospect Avenue, LLC

(collectively the “Oppmann” appellees):

           Violation of R.C. 309.12 (Count 1)

           Unjust Enrichment (Count 3)

           Fraud (Count 8)

           Violation of the Ohio Corrupt Practices Act (Count 11)

           Civil Conspiracy (Count 12)

           Civil Liability for Criminal Acts (Count 13)




9.
         {¶ 24} Against Midwest Entertainment Venture, LLC, and Anatomy

Nightclub (collectively the “MEV” appellees):3

             Violation of R.C. 309.12 (Count 1)

             Unjust Enrichment (Count 3)

             Violation of the Ohio Corrupt Practices Act (Count 11)

             Civil Conspiracy (Count 12)

             Civil Liability for Criminal Acts (Count 13)

         {¶ 25} In response to the complaint, the various groups of appellees filed Civ.R.

12(B)(6) motions to dismiss.

         {¶ 26} On July 3, 2014, Great Lakes moved to dismiss the claims against it on the

grounds that they (1) were barred by a contractual release contained in the Cease Work

Contract, (2) were not sufficiently pled under Civ.R. 8(A) and 9(B), and (3) were outside

of the statute of limitations because the County knew of, or reasonably should have

discovered, the claims as early as July 29, 2008, when an article in the Cleveland Plain

Dealer reported that a search warrant was executed upon Dimora, seeking in part, “For

any time period, documents reflecting James ‘Jimmy’ Dimora’s deliberative process,

discussions, analysis or actions regarding the following: * * * 2. Ameritrust project

(Cuyahoga County Administration Building).” Attached to Great Lakes’ motion to

dismiss were a copy of the Cease Work Contract and a copy of the online article from the

Cleveland Plain Dealer, with an attached link to a copy of the search warrant.

3
    Anatomy Nightclub is alleged to be a “dba” of Midwest Entertainment Venture, LLC.




10.
       {¶ 27} The Russo appellees moved to dismiss the complaint on the grounds that

the claims (1) were not sufficiently pled under Civ.R. 8(A) and 9(B), and (2) were barred

by the statute of limitations. In its motion, the Russo appellees also sought to adopt the

corresponding arguments raised by Great Lakes.

       {¶ 28} Likewise, M2J1 moved to dismiss the complaint on the grounds that the

claims (1) were not sufficiently pled under Civ.R. 8(A) and 9(B), and (2) were barred by

the statute of limitations. M2J1 sought to incorporate the arguments made by Great

Lakes and the Russo appellees.

       {¶ 29} Like the other defendants, the Oppmann appellees moved to dismiss the

complaint on the grounds that the claims (1) were not sufficiently pled under Civ.R. 8(A)

and 9(B), and (2) were barred by the statute of limitations. As to the statute of limitations

argument, the Oppmann appellees reasoned that the County’s alleged discovery date of

July 16, 2013, corresponding to Calabrese’s indictment, was inapplicable to them because

Calabrese did not represent the Oppmann appellees and had no involvement in the

transaction. Thus, the Oppmann appellees concluded that the only applicable date for

purposes of the statute of limitations that was alleged in the complaint was the date of the

sale of the parking garage on May 29, 2007, which would result in the County’s claims

being time-barred.

       {¶ 30} Finally, the MEV appellees moved to dismiss the complaint, arguing that

the County has not alleged any facts that would subject them to liability. In addition, the

MEV appellees joined in the arguments made by Great Lakes and the Oppmann appellees




11.
relative to the statute of limitations and the sufficiency of the pleading under Civ.R. 8(A)

and 9(B).

       {¶ 31} The County filed responses to each of the motions to dismiss, and each

group of appellees filed replies.

       {¶ 32} On May 26, 2015, the judges of the Cuyahoga County Court of Common

Pleas were recused, and the Ohio Supreme Court assigned the case to a visiting judge. In

a pretrial conference held on August 18, 2015, the trial court notified the parties that it

would be converting all of the motions to dismiss into motions for summary judgment

since they referenced matters outside of the complaint. The court stated in its

corresponding October 1, 2015 order that all of the appellees were required to refile their

motions as motions for summary judgment “in order for the Court to consider the merits

of the Defendants’ claims.”

       {¶ 33} In accordance with the trial court’s order, the parties filed the motions

described below.

       {¶ 34} In Great Lakes’ motion for summary judgment, Great Lakes limited its

argument to whether the claims were barred by the contractual release contained in the

Cease Work Contract. However, Great Lakes indicated that it was reserving its right to

assert any counterclaims or affirmative defenses, including the defenses of statute of

limitations, estoppel, unclean hands, release, and laches. Further, Great Lakes asserted

that counsel for the County agreed that the County would not argue that the motion for

summary judgment waived any of Great Lakes’ affirmative defenses or counterclaims.




12.
Attached to Great Lakes’ motion for summary judgment was an affidavit from Robert

Roe, a managing director of Great Lakes. Roe stated that under the Cuyahoga County

Contract, Great Lakes was entitled to fees totaling $4,400,000. He testified that Great

Lakes performed a substantial amount of services for the County, but that the County

wished to terminate the Cuyahoga County Contract. As a result, the parties entered into

the Cease Work Contract under which Great Lakes agreed to accept the reduced fee of

$2,615,000 plus the initial $385,000, and would forgo payment of the remaining

$1,400,000. A copy of the Cease Work Contract was included as an exhibit to Roe’s

affidavit.

       {¶ 35} The County filed a response to Great Lakes’ motion for summary

judgment, in which it argued that the release contained in the Cease Work Contract does

not bar the present claims. Alternatively, the County moved pursuant to Civ.R. 56(F) for

additional time to conduct discovery before responding to the motion for summary

judgment.

       {¶ 36} The Russo appellees, on the other hand, filed a motion notifying the court

that they were withdrawing their arguments relative to the statute of limitations, and were

requesting that the court rule on their motion to dismiss as it pertains to the sufficiency of

the pleading pursuant to Civ.R. 8(A) and 9(B). The Russo appellees noted that they were

reserving their rights to raise the issue of the statute of limitations once discovery was

completed. The County did not respond to the Russo appellees’ motion.




13.
       {¶ 37} M2J1 filed a motion for summary judgment asserting that the statute of

limitations barred the County’s claims. Attached to M2J1’s motion were copies of two

articles from the Cleveland Plain Dealer regarding the Ameritrust bribery and corruption

scandal, as well as the linked Dimora search warrant.

       {¶ 38} Initially, the County moved to strike M2J1’s motion for summary judgment

because it was not timely filed. Alternatively, the County opposed M2J1’s motion for

summary judgment, asserting that the claims were not barred by the statute of limitations.

Further, the County moved to strike the exhibits attached to M2J1’s motion for summary

judgment because they were not authenticated by an affidavit.

       {¶ 39} The Oppmann appellees’ motion for summary judgment raised the issue of

the statute of limitations, and argued that the claims were barred because the County was

on notice as of July 28, 2008, of possible fraudulent conduct and wrongdoing. Attached

to the Oppmann appellees’ motion for summary judgment was an affidavit from the

Oppmann appellees’ counsel stating that he discovered several news articles pertaining to

the allegations of fraud concerning the Ameritrust site by simply using the search term

“Dimora Search Warrant.” Those articles were incorporated as exhibits to his affidavit,

and included the July 29, 2008 article from the Cleveland Plain Dealer containing the link

to the Dimora search warrant. Also attached to the motion for summary judgment was an

affidavit from Barbara Allen, the office manager for the Oppmann appellees. Allen

testified as to the circumstances surrounding the sale of the parking garage, and

authenticated several documents related to such sale.




14.
        {¶ 40} The County filed its opposition to the Oppmann appellees’ motion for

summary judgment. In addition, the County moved to strike the affidavits attached to the

motion for summary judgment on the grounds that the affidavits were not made on

personal knowledge. The Oppmann appellees opposed the motion to strike, and the

County filed a reply in support of its motion.

        {¶ 41} Finally, the MEV appellees renewed their motion to dismiss, noting that it

did not require reference to any outside materials. As with their previous motion, the

MEV appellees argued that the County had not alleged any facts that would subject them

to liability.

        {¶ 42} The County opposed the MEV appellees’ motion to dismiss, arguing that

the complaint was sufficient to state claims against the MEV appellees.

        {¶ 43} On January 26, 2016, the trial court entered its judgment upon all of the

motions. The court began with the Oppmann appellees’ motion for summary judgment

and the County’s motion to strike the attached affidavits. Regarding the motion to strike,

the trial court found that Allen’s affidavit satisfied the personal knowledge requirement

by virtue of her position as the records custodian for the Oppmann appellees, as well as

her statement that she has personal knowledge of the Oppmann appellees’ business

records. Thus, the trial court overruled the County’s motion to strike Allen’s affidavit.

As to the affidavit from the Oppmann appellees’ counsel, the trial court found that it was

made on personal knowledge. Further, the court found that the two articles from the

Cleveland Plain Dealer were self-authenticating under Evid.R. 902(6), and noted that the




15.
Oppmann appellees were not admitting them to prove the truth of the matter asserted in

the article, but rather to show that newspaper outlets were reporting on the existence and

execution of the search warrant and its targeting of the Ameritrust project. However, the

court found that the other three articles4 were not self-authenticating under Evid.R.

902(6), and therefore struck them.

       {¶ 44} Turning to the merits of the Oppmann appellees’ motion for summary

judgment, the trial court found that the County’s claims against the Oppmann appellees

were barred by the statute of limitations. The court found that there was no genuine issue

of material fact that the “discovery rule” for claims related to the Ameritrust project was

triggered on July 29, 2008, with the publication of the Cleveland Plain Dealer article that

referenced the execution of the search warrant for Dimora’s records. Further, the court

noted that when faced with a properly supported motion for summary judgment, the

County did not meet its reciprocal burden to demonstrate a genuine issue of material fact,

but instead merely relied upon the allegations in its complaint.

       {¶ 45} The court then applied the discovery date of July 29, 2008, to determine

that the claims for fraud (Count 8), violation of the Ohio Corrupt Practices Act (Count

11), and civil conspiracy (Count 12) were barred by the statute of limitations.




4
  Jones expects Dimora to resume county work, Crain’s Business (July 29, 2008); Dimora
search warrant: What the FBI/IRS were looking for, WKYC.com (July 30, 2008); and
FBI executing search warrants in public corruption investigation, WTAM 1100 AM
(July 28, 2008).




16.
       {¶ 46} Regarding the claim for unjust enrichment (Count 3), the court found that

the sale of the parking garage was governed by an express written contract, which

therefore precluded the County’s unjust enrichment claim as a matter of law.

Alternatively, the court found that the benefit to the Oppmann appellees was conferred on

May 29, 2007, when the contract was executed, and the discovery rule does not apply to

unjust enrichment claims. Thus, the County’s complaint that was filed on May 30, 2014,

was beyond the six-year statute of limitations.

       {¶ 47} Regarding the claim for liability for criminal acts under R.C. 2307.60

(Count 13), the trial court found that R.C. 2307.60 does not create a cognizable civil

cause of action. Alternatively, the court found that the complaint failed to state a claim

upon which relief could be granted pursuant to Civ.R. 12(B)(6) because the complaint

merely listed different criminal acts by citation only (R.C. 2921.02 [Bribery]; R.C.

2921.03[Intimidation]; R.C. 1315.55 [Money Laundering]; R.C. 2923.31(I)(1)

[Racketeering]; and R.C. 2921.32 [Obstructing Justice]), and failed to set forth elements

to put the Oppmann appellees on notice as required by law. Finally, the court found that

even if a cause of action existed under R.C. 2307.60, the claim is barred by a one-year

statute of limitations.

       {¶ 48} Lastly, regarding the claim for violation of R.C. 309.12 for the protection

of public funds (Count 1), the court noted that R.C. 309.12 does not have a statute of

limitations. However, finding that the complaint sounded in fraud, the trial court applied

the four-year statute of limitations for fraud claims and found that the claim was




17.
time-barred. Alternatively, the trial court found that the doctrine of laches applied to bar

the claim because the County waited an unreasonable amount of time after the discovery

of the public corruption associated with the Ameritrust project to bring the claim. As an

additional alternative, the trial court found that the Cuyahoga County Department of Law

lacked standing to prosecute the claim because under R.C. 309.12 only the “prosecuting

attorney” may bring a civil action for damages in the name of the county. Although the

County asserted in its complaint that it referenced an agreement governing the division of

duties between the Cuyahoga County Prosecutor’s Office and Department of Law, the

court found that the County did not include a copy of that agreement in the record.

“Thus, it is not at all clear that the Complaint was filed with the authorization of the

Prosecuting Attorney.” Therefore, the trial court found that the claim should be

dismissed pursuant to Civ.R. 12(B)(6) for a lack of standing.

       {¶ 49} The trial court next addressed Great Lakes’ motion for summary judgment

and the County’s motion for a continuance for further discovery under Civ.R. 56(F).

Initially, the trial court found that the County’s Civ.R. 56(F) motion sought additional

time to explore the statements of opinion or intent of the parties regarding the Cease

Work Contract offered by Roe in his affidavit. However, the court ruled that the Roe

affidavit was necessary only to authenticate the Cease Work Contract, and because the

language of the contractual release was clear and unambiguous, the court would disregard

any statement of opinion or intention contained in the affidavit. Thus, the trial court




18.
found that there was no need for a continuance under Civ.R. 56(F) and denied the

County’s motion.

       {¶ 50} As to the contractual release, the relevant provision in the Cease Work

Contract provides,

              4. The County and [Great Lakes] agree and acknowledge that upon

       the payment in full of the compensation due to [Great Lakes] pursuant to

       Paragraph 3, above, that the County will have fully performed all of its

       contractual obligations under this Amendment to Prior Agreement and that

       the County shall have performed or shall have been excused from

       performing all of its prior obligations under the Prior Agreement. Each

       party agrees that upon payment, a full release of any and all claims, of

       every nature and type whatsoever, shall be executed, and any claim or

       potential claim then outstanding between the Parties shall be deemed either

       satisfied or waived in full forever.

       {¶ 51} Based on this broad language, the trial court found that the “plain and

unambiguous terms of the Release bar all of the claims asserted in this lawsuit against the

Great Lakes Defendants.” In reaching its conclusion, the trial court rejected the County’s

arguments that (1) the release was not effective because it was not executed, (2) the

release was not effective because it was not supported by valid consideration, and (3) the

release was not effective because it was procured by fraud. As to the County’s assertion

of fraud, the trial court found that the argument was without merit because the County did




19.
not plead its fraud claims with particularity as required by Civ.R. 9(B). In addition, the

court found that the County was precluded from arguing that the release was procured by

fraud because the County had not tendered back or offered to return the consideration in

the form of Great Lakes’ forborne entitlement to the full $4,400,000 under the Cuyahoga

County Contract. Therefore, the trial court held that Great Lakes was entitled to

summary judgment on all of the County’s claims against it.

       {¶ 52} Alternatively, the trial court found that all of the claims against Great Lakes

should be dismissed pursuant to Civ.R. 12(B)(6). Specifically, the claim for violation of

R.C. 309.12 for the protection of public funds (Count 1) must be dismissed for a lack of

standing, on the statute of limitations, and under the doctrine of laches, as discussed in

the analysis of the Oppmann appellees’ motion for summary judgment; the claim for

breach of contract (Count 2) must be dismissed for failure to allege the terms of the

contract that were breached; the claim for unjust enrichment (Count 3) must be dismissed

as barred by an express contract; the claim for fraud (Count 4) must be dismissed for

failure to comply with the heightened pleading standard under Civ.R. 9(B); the claim for

breach of fiduciary duty (Count 5) must be dismissed for merely relying on an incantation

of legal standards instead of pleading a breach of any duty with facts in support; the

claims for fraud in the inducement (Count 6), declaratory judgment (Count 7), violation

of the Ohio Corrupt Practices Act (Count 9), and civil conspiracy (Count 10) must be

dismissed for failure to comply with the heightened pleading standard under Civ.R. 9(B)

as they are all fraud-related; and the claim for civil liability for criminal acts under R.C.




20.
2307.60 (Count 13) must be dismissed for failing to meet the standard of notice pleading

pursuant to Civ.R. 8(A).

       {¶ 53} As a final alternative, the trial court found that “as far as the Court can tell

all but one of the County’s claims are barred by the applicable statute of limitations based

upon the ‘discovery date’ of July 29, 2008,” referencing its analysis of the Oppmann

appellees’ motion for summary judgment.

       {¶ 54} The trial court then addressed the remaining groups of appellees.

       {¶ 55} As to M2J1, the trial court found that its motion for summary judgment

was untimely, and therefore granted the County’s motion to strike M2J1’s motion for

summary judgment. However, the court took judicial notice of M2J1’s previously filed

motion to dismiss, which was based upon the statute of limitations and the discovery date

of July 29, 2008. For all the reasons set forth in its analysis of the County’s claims

against the Oppmann appellees, the court held that the claims against M2J1 were time-

barred. Further, the court held that the claim for violation of R.C. 309.12 for the

protection of public funds (Count 1) was dismissed under Civ.R. 12(B)(6) for lack of

standing.

       {¶ 56} Likewise, the trial court found that all of the claims against the Russo

appellees and the MEV appellees were barred by the statute of limitations, and that

Count 1 was dismissed for lack of standing.

       {¶ 57} Accordingly, the trial court dismissed the County’s complaint in its entirety

with prejudice.




21.
                               II. Assignments of Error

      {¶ 58} The County has timely appealed the trial court’s January 26, 2016

judgment, and now asserts 18 assignments of error for our review:

             1. The Trial Court erred in dismissing all claims against all

      Appellees as being time barred and finding that the “discovery rule” was

      triggered “at least as early as July 29, 2008” based on the “evidence”

      appended to the Motion for Summary Judgment filed by [the Oppmann

      Appellees].

             2. The Trial Court erred in finding that Appellant knew or should

      have discovered the fraud beginning “at least as early as July 29, 2008”

      where Appellant, the new Charter County government, was not effective as

      a governmental entity until January 1, 2011.

             3, The Trial Court erred in finding the date of the sale of the parking

      garage on May 29, 2007 is the date the statute of limitations began to run

      on Appellant’s claims against the Oppmann Appellees where Appellant’s

      claims were based on corruption, fraud and conspiracy and not on a breach

      of contract.

             4. The Trial Court erred in determining that all but one of the claims

      were time barred against [Great Lakes] pursuant to Ohio Civ.R. 12(B)(6)

      because it impermissibly considered evidence outside the four corners of

      the Complaint (i.e., unauthenticated, unreliable, impermissible evidence




22.
      attached to the Oppmann Motion for Summary Judgment as to the July 29,

      2008 “discovery date”).

             5. The Trial Court erred in dismissing Appellant’s claims against

      [M2J1], [the Russo appellees], and [the MEV appellees] pursuant to Ohio

      Civ.R. 12(B)(6) as being time barred because it improperly took “judicial

      notice” of impermissible evidence outside the four corners of the Complaint

      in determining the “discovery date.”

             6. The Trial Court erred in dismissing Appellant’s claims against

      [M2J1], [the Russo appellees], and [the MEV appellees] pursuant to Rule

      12(B)(6) in direct contravention of its order of October 1, 2015 wherein the

      court gave notice that Appellees were required to re-file their motions as

      motions for summary judgment in order for the Court to consider the merits

      “since the Court cannot consider matters outside of the pleadings” as none

      of their Motions to Dismiss were in fact converted and properly supported

      by evidence.

             7. The Trial Court erred in finding that all ten (10) claims brought

      against [Great Lakes] were barred by the “terms of the Contract and its

      Release Clause.”

             8. The Trial Court erred in determining that Appellant failed to

      plead its fraud claims against [Great Lakes] with sufficient particularity so

      as to set aside the purported “release.”




23.
            9. The Trial Court erred in, alternatively, dismissing pursuant to

      Civ.R. 12(B)(6) and Civ.R. 9(B) Appellant’s claims against [Great Lakes]

      for breach of contract (Count 2), unjust enrichment (Count 3), fraud (Count

      4), breach of fiduciary duty (Count 5), Fraud in the Inducement (Claim 6),

      declaratory judgment (Count 7), Violation of Ohio Corrupt Practices Act

      (“OCPA”) (Count 9), Civil Conspiracy (Count 10), and civil liability for

      criminal acts (Count 13) because Great Lakes relied “solely upon the

      contractual Release of claims” in converting their Motion to Dismiss into a

      Motion for Summary Judgment and pleading deficiencies were therefore

      not before the Court.

            10. The Trial Court erred in granting the Motion for Summary

      Judgment of the Oppmann Appellees where a motion to strike all evidence

      in support of the Motion for Summary Judgment was pending.

            11. The Trial Court erred in granting the Motions for Summary

      Judgment of the Oppmann and Great Lakes Appellees where Motions to

      continue a ruling on summary judgment pending Ohio Civ.R. 56(F)

      discovery were pending.

            12. The Trial Court abused its discretion in denying Appellant’s

      Motion to Strike the Affidavit of Barbara Allen (“Allen”) and Exhibits

      attached thereto utilized by the Oppmann Appellees to support their Motion

      for Summary Judgment.




24.
             13. The Trial Court abused its discretion in denying Appellant’s

      Motion to Strike the Affidavit of Richard T. Hamilton, Jr. (“Hamilton Jr.”)

      and Exhibits 1 and 2 attached thereto utilized by the Oppmann Appellees to

      support their Motion for Summary Judgment.

             14. The Trial Court abused its discretion in denying Appellant’s

      request for a continuance on a ruling on the Oppmann Appellees’ Motion

      for Summary Judgment pending Ohio Civ.R. 56(F) where the motion was

      not simply a motion to dismiss converted to a motion for summary

      judgment.

             15. The Trial Court abused its discretion in denying Appellant’s

      Ohio Civ.R. 56(F) motion for continuance filed October 1, 2015 asking that

      the Court hold in abeyance a ruling on Appellees Great Lakes’ Motion for

      Summary Judgment where the motion was not simply a motion to dismiss

      converted to a motion for summary judgment.

             16. The Trial Court erred in dismissing Appellant’s claim for

      violation of Ohio Rev. Code § 309.12 (Count 1) (contract in contravention

      of law) for lack of standing.

             17. The Trial Court erred in creating a statute of limitations for

      claims under Ohio Rev. Code §§ 309.12 and 309.13 (Count One) and

      finding the claim to be time barred where Ohio law does not provide for a

      statute of limitation for such claim.




25.
              18. The Trial Court erred in finding Appellant’s Count 1 barred by

       laches where laches is not found against a governmental entity under Ohio

       law.

                                       III. Analysis

       {¶ 59} In its appellate brief, the County does not separately argue its assignments

of error, instead it organizes its brief around several issues. For ease of discussion, we

will address the issues presented by the County as they pertain to each of the County’s 13

claims.

                                 A. Standard of Review

       {¶ 60} We review the grant of a motion for summary judgment de novo, applying

the same standard as the trial court. Lorain Natl. Bank v. Saratoga Apts., 61 Ohio App.3d

127, 129, 572 N.E.2d 198 (9th Dist.1989); Grafton v. Ohio Edison Co., 77 Ohio St.3d

102, 105, 671 N.E.2d 241 (1996). Under Civ.R. 56(C), summary judgment is appropriate

where (1) no genuine issue as to any material fact exists; (2) the moving party is entitled

to judgment as a matter of law; and (3) reasonable minds can come to but one conclusion,

and viewing the evidence most strongly in favor of the nonmoving party, that conclusion

is adverse to the nonmoving party. Harless v. Willis Day Warehousing Co., 54 Ohio

St.2d 64, 66, 375 N.E.2d 46 (1978).

       {¶ 61} On a motion for summary judgment, the moving party has the burden of

demonstrating that no genuine issue of material fact exists. Dresher v. Burt, 75 Ohio

St.3d 280, 292, 662 N.E.2d 264 (1996). In doing so, the moving party must point to




26.
some evidence in the record in the form of “pleadings, depositions, answers to

interrogatories, written admissions, affidavits, transcripts of evidence, and written

stipulations of fact, if any, timely filed in the action.” Civ.R. 56(C); Dresher at 292-293.

The burden then shifts to the nonmoving party to provide evidence showing that a

genuine issue of material fact does exist. Dresher at 293.

                                        A. Count 1

       {¶ 62} The first count in the complaint is for violation of R.C. 309.12, and it is

asserted against all the appellees. R.C. 309.12 states,

              Upon being satisfied that funds of the county, or public moneys in

       the hands of the county treasurer or belonging to the county, are about to be

       or have been misapplied, or that any such public moneys have been

       illegally drawn or withheld from the county treasury, or that a contract, in

       contravention of law, has been executed or is about to be entered into, or

       that such a contract was procured by fraud or corruption, or that any

       property, real or personal, belonging to the county is being illegally used or

       occupied, or that such property is being used or occupied in violation of

       contract, or that the terms of a contract made by or on behalf of the county

       are being or have been violated, or that money is due the county, the

       prosecuting attorney may, by civil action in the name of the state, apply to a

       court of competent jurisdiction, to restrain such contemplated

       misapplication of funds, or the completion of such illegal contract, or to




27.
       recover, for the use of the county, all public moneys so misapplied or

       illegally drawn or withheld from the county treasury, or to recover

       damages, for the benefit of the county, resulting from the execution of such

       illegal contract, or to recover, for the benefit of the county, such real or

       personal property so used or occupied, or to recover for the benefit of the

       county, damages resulting from the nonperformance of the terms of such

       contract, or to otherwise enforce it, or to recover such money as is due the

       county.

       {¶ 63} In its January 26, 2016 judgment, the trial court found in favor of the

appellees for three alternative reasons: (1) the claim was barred by the statute of

limitations, (2) the claim was barred by the equitable doctrine of laches, or (3) the County

lacked standing to pursue the claim because it was not brought by the county prosecutor.

On appeal, the County challenges each of these conclusions in three issues:

              Issue No. 10: The trial court erred in creating a statute of limitations

       for claims under Ohio Rev. Code §§309.12 and 309.13 (Count One) and

       finding the claim to be time barred where Ohio law does not provide for a

       statute of limitations for such claim.

              Issue No. 11: The trial court erred in finding Appellant’s Count 1

       barred by laches where laches is not found against a governmental entity

       under Ohio law.




28.
              Issue No. 9: The trial court erred in dismissing Appellant’s claim for

       violation of Ohio Rev. Code § 309.12 (Count 1) (contract in contravention

       of law) pursuant to Ohio Civ.R. 12(B)(6) for lack of standing where

       Appellant showed it had the requisite standing.

Because we find that the trial court’s dismissal of the claim under Civ.R. 12(B)(6) for

lack of standing is dispositive, we will not address the County’s arguments relative to the

statute of limitations and laches as they are moot.

       {¶ 64} Our review of a trial court’s decision to dismiss a complaint pursuant to

Civ.R. 12(B)(6) is de novo. Ohio Bur. of Workers’ Comp. v. McKinley, 130 Ohio St.3d

156, 2011-Ohio-4432, 956 N.E.2d 814, ¶ 12. In order for a court to dismiss a complaint

under Civ.R 12(B)(6) for failure to state a claim upon which relief can be granted, it must

appear beyond doubt that the plaintiff can prove no set of facts warranting relief, after all

factual allegations of the complaint are presumed true and all reasonable inferences are

made in the nonmoving party’s favor. State ex rel. Findlay Publishing Co. v. Schroeder,

76 Ohio St.3d 580, 581, 669 N.E.2d 835 (1996).

       {¶ 65} The issue of who is entitled to bring a civil action under R.C. 309.12 for the

recovery of funds inappropriately paid by the county is not one of first impression. In a

nearly identical situation, the Summit County Prosecuting Attorney requested an opinion

from the Ohio Attorney General regarding whether the county executive or the county

council of Summit County may commence an action for the recovery of funds under R.C.

309.12. 1995 Ohio Atty.Gen.Ops. No. 95-035. The Ohio Attorney General reasoned that




29.
the Summit County charter imposed upon the county prosecutor those obligations placed

upon him by the general law of this state. One of those general laws is R.C. 309.09(A),

which provides,

              The prosecuting attorney shall be the legal adviser of the board of

       county commissioners, board of elections, all other county officers and

       boards, and all tax-supported public libraries, and any of them may require

       written opinions or instructions from the prosecuting attorney in matters

       connected with their official duties. The prosecuting attorney shall

       prosecute and defend all suits and actions that any such officer, board, or

       tax-supported public library directs or to which it is a party, and no county

       officer may employ any other counsel or attorney at the expense of the

       county, except as provided in section 305.14 of the Revised Code.

       {¶ 66} The Ohio Attorney General then cited County of Summit ex rel. Slaby v.

Morgan, 9th Dist. Summit No. 10270, 1981 Ohio App. LEXIS 11194, *13-14 (Nov. 25,

1981), where the court, in addressing the balance between the county prosecutor and the

general counsel stated,

              We are of the opinion that the prosecuting attorney alone is the legal

       representative of both the county council and executive within the

       prescribed limits of the statutes of this state.

              ***




30.
             To dispel any implication to the contrary, we must add that although

      the prosecuting attorney is not the exclusive legal advisor to agencies of the

      county government, general counsel by some implication arising by virtue

      of the creation of a staff position is not empowered by law or charter to

      represent any of these entities. (Emphasis sic.)

      {¶ 67} Therefore, the Ohio Attorney General advised,

             [I]t is the Summit County Prosecuting Attorney who has authority to

      bring an action for the recovery of county funds [under R.C. 309.12]. The

      only exceptions to the commencement of an action by the prosecuting

      attorney on behalf of the county for the recovery of public funds are where

      the court of common pleas approves the appointment of counsel, other than

      the prosecuting attorney, in accordance with R.C. 305.14(A) or where the

      prosecuting attorney fails to bring an action under R.C. 117.28 within a

      certain period of time, in which case the Attorney General may bring an

      action under that section for the recovery of such funds. I conclude,

      therefore, that, in the absence of contrary provision in the Summit County

      charter and absent approval by the court of common pleas of the

      appointment of other counsel in accordance with R.C. 305.14(A), it is the

      duty of the Summit County Prosecuting Attorney, rather than the county

      executive or the county council, to bring an action for the recovery of funds




31.
       found by the Auditor of State to be owing to the county. 1995 Ohio

       Atty.Gen.Ops. No. 95-035.

       {¶ 68} Similar to the Summit County Charter, Article IV, Section 4.01 of the

Cuyahoga County Charter states, “The Prosecuting Attorney shall be elected, and the

duties of that office, and the compensation therefor, including provision for the

employment of outside counsel, shall continue to be determined in the manner provided

by general law.” Thus, the prosecuting attorney “shall prosecute and defend all suits and

actions” for the county, and “no county officer may employ any other counsel or attorney

at the expense of the county, except as provided in section 305.14 of the Revised Code.”

R.C. 309.09(A). R.C. 305.14(A) provides, in turn,

              The court of common pleas, upon the application of the prosecuting

       attorney and the board of county commissioners, may authorize the board

       to employ legal counsel to assist the prosecuting attorney, the board, or any

       other county officer in any matter of public business coming before such

       board or officer, and in the prosecution or defense of any action or

       proceeding in which such board or officer is a party or has an interest, in its

       official capacity.

       {¶ 69} Here, there is no evidence in the record that the County and the prosecuting

attorney applied to the court of common pleas to authorize the County to employ other

legal counsel to represent the County in its official capacity. Instead, the County cites a

statement in the signature block of the complaint that “Representation and designation




32.
pursuant to August 27, 2013 Agreement governing the division of duties between the

Cuyahoga County Prosecutor’s Office and Department of Law.” We find that this

statement is not sufficient to comply with the procedure in R.C. 305.14, and therefore we

hold that the trial court did not err in determining that the county law department did not

have standing to bring this claim under R.C. 309.12.

       {¶ 70} On appeal, the County now asserts, for the first time, that the “August 27,

2013 Agreement” provided that “The Cuyahoga County Prosecutor shall designate all

current and future attorneys in the law department doing litigation for the County as

Assistant Prosecuting attorneys, unless for good cause shown.” In addition, the County

argues in its reply brief on appeal, for the first time, that the August 27, 2013 Agreement

was adopted by resolution No. R-2013-0184, and thus the present situation falls outside

of the Attorney General’s opinion to Summit County, which was contingent on “the

absence of contrary provision in the Summit County charter.” 1995 Ohio Atty.Gen.Ops.

No. 95-035. However, “it is well established that a party cannot raise any new issues or

legal theories for the first time on appeal.” Cawley JV, L.L.C. v. Wall St. Recycling

L.L.C., 2015-Ohio-1846, 35 N.E.3d 30, ¶ 17 (8th Dist.). Furthermore, the “August 27,

2013 Agreement” is not in the record, and “[a] reviewing court cannot add matter to the

record before it, which was not a part of the trial court’s proceedings, and then decide the

appeal on the basis of the new matter.” State v. Ishmail, 54 Ohio St.2d 402, 377 N.E.2d

500 (1978), paragraph one of the syllabus. Finally, even if we could consider it,

resolution No. R-2013-0184 is not an amendment to the county charter. See Article XII,




33.
Section 12.10 of the Cuyahoga County Charter (“Proposed amendments to this Charter

shall be submitted to the electors of the County in the manner provided for by the Ohio

Constitution.”).

       {¶ 71} Because the county law director did not have standing to assert the claim

under R.C. 309.12, such claim must be dismissed. See State ex rel. Dreamer v. Mason,

8th Dist. Cuyahoga Nos. 89249 and 89250, 2007-Ohio-271, ¶ 10-12 (dismissing petition

for writ of mandamus because counsel was not authorized to bring the action on behalf of

the Cuyahoga County Board of Elections), rev’d in part on other grounds, State ex rel.

Dreamer v. Mason, 115 Ohio St.3d 190, 2007-Ohio-4789, 874 N.E.2d 510.

       {¶ 72} Finally, we note that our decision on this issue is limited to the County’s

claim for recovery of funds under R.C. 309.12, because that is the only count for which

the statute exclusively authorizes the county prosecutor to bring the claim.

       {¶ 73} Accordingly, we hold that the County’s ninth, tenth, and eleventh issues are

without merit, and summary judgment in favor of all the appellees on the County’s first

claim is appropriate.

                                         C. Count 2

       {¶ 74} In the second count of the complaint, the County asserts a claim against

Great Lakes for breach of the Cuyahoga County Contract. The trial court granted

judgment in favor of Great Lakes on the grounds that the claim was barred by a

contractual release in the Cease Work Contract. In its appellate brief, the County raises

three issues applicable to this claim.




34.
              Issue No. 4: The trial court erred in dismissing all of Appellant’s

       claims against Great Lakes finding them barred by a release particularly

       where there were multiple issues of material fact as to whether the release

       was signed, procured by fraud, and supported by consideration which

       required a tender back from Appellant to Great Lakes.

              Issue No. 6: The Trial court erred in granting summary judgment on

       the Oppmann and Great Lakes’ Motions for Summary Judgment without

       the benefit of any discovery where motions by Appellant to stay rulings on

       summary judgment to allow time for discovery into areas not addressed in

       the original motions to dismiss, and to strike evidence from the Oppmann

       motion for summary judgment were pending.

              Issue No. 7: The trial court abused its discretion in denying

       Appellant’s motions to continue rulings on the Oppmann and Great Lakes

       “converted” motions for summary judgment where those motions addressed

       topics and evidence not relied upon in their original motions to dismiss.

       {¶ 75} In support of these issues, the County first implies that the language of the

release is ambiguous and that it was error to award summary judgment based on the

release where there was a genuine issue of material fact as to the parties’ intention

regarding the release. The release contained in the Cease Work Contract states, in

pertinent part, “Each party agrees that upon payment, a full release of any and all claims,

of every nature and type whatsoever, shall be executed, and any claim or potential claim




35.
then outstanding between the Parties shall be deemed either satisfied or waived in full

forever.”

       {¶ 76} “A release of a cause of action for damages is ordinarily an absolute bar to

a later action on any claim encompassed within the release.” Haller v. Borror Corp., 50

Ohio St.3d 10, 13, 552 N.E.2d 207 (1990). “A release is a contract, and, as such, the

overriding consideration in interpreting a release is to ascertain the intent of the parties,

which intent is presumed to reside in the language the parties chose to employ in the

agreement.” McBroom v. Safford, 10th Dist. Franklin No. 11AP-885, 2012-Ohio-1919,

¶ 12, citing Whitt v. Hutchison, 43 Ohio St.2d 53, 330 N.E.2d 678 (1975). “A court will

resort to extrinsic evidence in its effort to give effect to the parties’ intentions only where

the language is unclear or ambiguous, or where the circumstances surrounding the

agreement invest the language of the contract with a special meaning.” Kelly v. Medical

Life Ins. Co., 31 Ohio St.3d 130, 132, 509 N.E.2d 411 (1987).

       {¶ 77} In its reply brief on appeal, the County argues that one cannot derive from a

plain reading of the release an intention on the part of the County to release all claims,

known and unknown. We disagree, at least as to the claim for a breach of the Cuyahoga

County Contract.5 The release encompasses “any and all claims, of every nature and type

whatsoever.” Further, “any claim or potential claim then outstanding” was deemed

satisfied or waived. We find that this language is unambiguous, and is sufficient to

5
 The trial court granted summary judgment based on the release of all claims against
Great Lakes, even those claims that were based on breach of the Cease Work Contract in
which the release was contained. We will address those claims in due course.




36.
demonstrate the intent of the parties to waive claims for all injuries relating to a breach of

the Cuyahoga County Contract, whether known or unknown at the time. See Sloan v.

Standard Oil Co., 177 Ohio St. 149, 203 N.E.2d 237 (1964), paragraph one of the

syllabus (“A release may be avoided where the releasor can establish by clear and

convincing evidence that it was executed by mutual mistake, as between himself and the

releasee, of a past or present fact material to the release, as where there was a mutual

mistake as to the existence of any injury of the releasor, unless it appears further that the

parties intended that claims for all injuries, whether known or unknown at the time of the

execution of the release, be relinquished.” (Emphasis sic.)). Therefore, we hold that

Great Lakes has met its initial burden on summary judgment to demonstrate that no

material fact exists that the claim is barred by the contractual release.

       {¶ 78} The burden then shifts to the County to demonstrate that a genuine issue of

material fact exists regarding whether the release is enforceable. Here, the County

alleges that the release in the Cease Work Contract was obtained by fraud in the

inducement. “To avoid [a bar on any claim encompassed within the release], the releasor

must allege that the release was obtained by fraud and that he has tendered back the

consideration received for his release.” Haller, 50 Ohio St.3d at 13, 552 N.E.2d 207.

“[A] release obtained by fraud in the inducement is merely voidable upon proof of

fraud.” Id. “A claim of fraud in the inducement arises when a party is induced to enter

into an agreement through fraud or misrepresentation, ‘The fraud relates not to the nature

or purport of the [contract], but to the facts inducing its execution * * *.’” Abm Farms v.




37.
Woods, 81 Ohio St.3d 498, 502, 692 N.E.2d 574 (1998), quoting Haller at 14. “In order

to prove fraud in the inducement, a plaintiff must prove that the defendant made a

knowing, material misrepresentation with the intent of inducing the plaintiff’s reliance,

and that the plaintiff relied upon that misrepresentation to her detriment.” Id., citing Beer

v. Griffith, 61 Ohio St.2d 119, 123, 399 N.E.2d 1227 (1980).

       {¶ 79} Here, the County did not provide any evidence in response to Great Lakes’

motion for summary judgment to demonstrate that the Cease Work Contract was

procured by fraud. Instead, the County merely relied upon its allegations in the

complaint to argue that Great Lakes was “grossly overpaid” for the work that it did, and

that such gross overpayment demonstrated fraud in the inducement. However,

              When a motion for summary judgment is made and supported as

       provided in this rule, an adverse party may not rest upon the mere

       allegations or denials of the party’s pleadings, but the party’s response, by

       affidavit or as otherwise provided in this rule, must set forth specific facts

       showing that there is a genuine issue for trial. If the party does not so

       respond, summary judgment, if appropriate, shall be entered against the

       party. Civ.R. 56(E).

Thus, because the County did not put forth any specific facts showing that a genuine

issue of material fact existed regarding whether the Cease Work Contract was procured

by fraud, the County has not met its burden and summary judgment in favor of Great

Lakes is appropriate.




38.
       {¶ 80} The County, arguing against this result, asserts in its sixth and seventh

issues that the trial court erred in granting summary judgment without affording the

County an opportunity to conduct discovery under Civ.R. 56(F), which provides,

              Should it appear from the affidavits of a party opposing the motion

       for summary judgment that the party cannot for sufficient reasons stated

       present by affidavit facts essential to justify the party’s opposition, the court

       may refuse the application for judgment or may order a continuance to

       permit affidavits to be obtained or discovery to be had or may make such

       other order as is just.

       {¶ 81} “The trial court has wide discretion to grant or deny a request for a

continuance pursuant to Civ.R. 56(F) and its decision will not be reversed absent an

abuse of that discretion.” Scanlon v. Scanlon, 2013-Ohio-2694, 993 N.E.2d 855, ¶ 24

(8th Dist.). An abuse of discretion connotes that the trial court’s attitude was

unreasonable, arbitrary, or unconscionable. Ruwe v. Bd. of Springfield Twp. Trustees, 29

Ohio St.3d 59, 61, 505 N.E.2d 957 (1987). While the trial court has discretion to

determine whether additional time to gather rebuttal evidence is appropriate, “that

discretion should be exercised liberally in favor of a nonmoving party who proposes any

reasonable interval for the production of [rebuttal evidence],” where there is a realistic

possibility that genuine issues of material fact will require jury consideration.

Whiteleather v. Yosowitz, 10 Ohio App.3d 272, 276, 461 N.E.2d 1331 (8th Dist.1983).




39.
       {¶ 82} In this case, the County stated in its Civ.R. 56(F) affidavit that Great

Lakes’ motion for summary judgment included an affidavit from Robert Roe that, in

addition to authenticating the Cease Work Contract, asserted disputed facts, opinions, and

conclusions. The County further stated that it needed time to contradict the Roe affidavit,

and to “conduct discovery and depositions in order to adequately support its factual

Opposition to the Motion for Summary Judgment filed by [Great Lakes].” In addition to

these general statements, in the County’s Civ.R. 56(F) motion contained within its

opposition to Great Lakes’ motion for summary judgment, the County asserted that some

of the information necessary to oppose the Roe affidavit will come from Calabrese and

from his communications with Roe, which is made more difficult because Calabrese is

currently in federal prison. Further, the County stated that “many of the people who can

testify as to the intent of the County are either in Federal Prison or no longer in the

Cleveland area.” Finally, the County offered that the federal government had seized

thousands of documents for its use in prosecuting the corruption cases, and that those

files “have recently been returned” to the County but will take substantial time to review.

       {¶ 83} In denying the County’s Civ.R. 56(F) motion, the trial court reasoned that

the County’s expressed need for discovery was to explore the statements of opinion or

intent contained in the Roe affidavit. Importantly, the main contention in the County’s

opposition to Great Lakes’ motion for summary judgment was that the parties did not

intend to release the claims that were based on Great Lakes’ purported corrupt and

fraudulent conduct. However, as noted above, the court found that the release was




40.
unambiguous, and thus the Roe affidavit was necessary only for purposes of

authenticating the Cease Work Contract. Accordingly, the trial court affirmatively

disregarded any ancillary statements of opinion or intention contained in the Roe

affidavit. Under those circumstances, the trial court found that there was no need for a

continuance for discovery of Great Lakes’ intent regarding the scope of the release in the

Cease Work Contract. In that context, we hold that the trial court’s denial of the

County’s Civ.R. 56(F) motion was not an abuse of discretion.

       {¶ 84} To the extent that the County now emphasizes that discovery was needed to

show that the Cease Work Contract was procured by fraud, we still find that the trial

court’s denial was not an abuse of discretion. Although discovery had not yet begun, the

County filed its Civ.R. 56(F) motion 16 months after the complaint, and nearly 15

months after Great Lakes moved to dismiss the complaint on the grounds that it was

barred by the release in the Cease Work Contract. In that time, the County failed to

obtain an affidavit from any of its current or former agents to substantiate its claim that

the Cease Work Contract was procured by fraud.

       {¶ 85} Therefore, we find that the County’s fourth, sixth, and seventh issues are

without merit. We hold that the trial court did not abuse its discretion in denying the

County’s Civ.R. 56(F) motion for a continuance for discovery, and that summary

judgment in favor of Great Lakes on Count 2 was appropriate.6


6
  By virtue of our conclusion, we need not reach the County’s argument challenging the
trial court’s determination that the County is prevented from even asserting fraud in the




41.
                                 D. Statute of Limitations

       {¶ 86} The crux of the trial court’s dismissal of many claims in this lawsuit

concerns when the causes of action accrued for purposes of determining whether the

claims were filed within the respective statute of limitations. “Ordinarily, a cause of

action accrues and the statute of limitations begins to run at the time the wrongful act was

committed.” Doe v. Archdiocese of Cincinnati, 109 Ohio St.3d 491, 2006-Ohio-2625,

849 N.E.2d 268, ¶ 21, quoting Collins v. Sotka, 81 Ohio St.3d 506, 507, 692 N.E.2d 581

(1998). “Under the discovery rule, the statute of limitations begins to run when the

plaintiff discovers or, through the exercise of reasonable diligence, should have

discovered a possible cause of action.” Id.

       {¶ 87} The first three issues raised by the County in its appellate brief challenge

the trial court’s determination that July 29, 2008, is the starting point for determining

whether the claims fall outside of the respective statutes of limitations.

       {¶ 88} In its first issue, the County asserts,

              Issue No. 1: The Trial Court erred when it determined the

       “discovery date” for fraud accrued on July 29, 2008 based on unreliable,

       unauthenticated, improper documents attached to the Oppmann Motion for

       Summary Judgment and took judicial notice of that date in dismissing all

       claims against all other Appellees as being time barred because it


inducement without first tendering back the consideration it received for entering into the
Cease Work Contract.




42.
       impermissibly considered evidence outside the four corners of the

       complaint in ruling on their Ohio Civ.R. 12(B)(6) motions to dismiss.

       {¶ 89} In support of its first issue, the County argues that the trial court erred in

finding that the discovery date for purposes of all of its claims was July 28, 2008, as

opposed to July 16, 2013, when Calabrese was indicted. The trial court’s conclusion that

July 29, 2008, is the relevant date is based upon two Cleveland Plain Dealer online

newspaper articles that were submitted in support of the Oppmann appellees’ motion for

summary judgment. Those articles, published on July 28 and 29, 2008, respectively,

reported on the allegations of public corruption levied against Dimora, as well as the

execution of a search warrant by federal authorities at Dimora’s office. Linked to the

July 29, 2008 article was a copy of the search warrant, which indicated that the federal

authorities were looking for, among other things, “documents reflecting James ‘Jimmy’

Dimora’s deliberative process, discussions, analysis or actions regarding the following:

* * * 2. Ameritrust project (Cuyahoga County Administration Building).”

       {¶ 90} The County argues that the newspaper articles relied upon by the trial court

are inadmissible because they are hearsay and are inherently unreliable.7 Hearsay “is a


7
 Notably, the County acknowledges in its appellate brief that the newspaper reports are
self-authenticating under Evid.R. 902(6), which provides, “Extrinsic evidence of
authenticity as a condition precedent to admissibility is not required with respect to the
following: * * * (6) Newspapers and periodicals. Printed materials purporting to be
newspapers or periodicals, including notices and advertisements contained therein.”
Contrarily, in its reply brief, the County raises, for the first time, the argument that the
articles are not self-authenticating because they were not printed. However, “[I]t is well
established that a party cannot raise any new issues or legal theories for the first time on




43.
statement, other than one made by the declarant while testifying at the trial or hearing,

offered in evidence to prove the truth of the matter asserted.” Evid.R. 801(C). While it is

true that “newspaper articles are generally inadmissible as evidence of the facts stated in

them,” Plavecski v. Cleveland Clinic Found., 192 Ohio App.3d 533, 2010-Ohio-6016,

949 N.E.2d 1007, ¶ 19 (8th Dist.), here the newspaper articles were not offered to prove

the truth of the matter asserted. Rather, the newspaper articles were offered to establish

when the County, through reasonable diligence, should have discovered the possible

causes of action. Therefore, the newspaper articles are not hearsay.

       {¶ 91} Additionally, the County notes, correctly, that nothing in the newspaper

articles mentioned the Ameritrust project or the purchase of the parking garage so as to put

it on notice of any potential wrongdoing regarding those deals. That detail is instead found

in the linked search warrant. However, the County argues that there is no indicia of

reliability that the search warrant was public and available on the internet at the time

claimed by the Oppmann appellees. We disagree. The July 29, 2008 article was published

at 1:14 p.m. It was last updated on July 29, 2008, at 10:54 p.m. The article itself states,

“See the attachment to the search warrant below or download these PDFs: Search

warrant [http://blog.cleveland.com/metro/2008/07/_dimorasearchwarrant.pdf].” The

Oppmann appellees’ attorney testified in his affidavit that he followed the link in the article


appeal.” Cawley JV, L.L.C. v. Wall St. Recycling L.L.C., 2015-Ohio-1846, 35 N.E.3d 30,
¶ 17 (8th Dist.), quoting Hollish v. Maners, 5th Dist. Knox No. 2011CA000005, 2011-
Ohio-4823, ¶ 44. Thus, the County has waived the argument that the newspaper articles
are not self-authenticating. Id.




44.
and attached the referenced search warrant. Thus, because the article has not been updated

since 10:54 p.m. on July 29, 2008, there is sufficient indicia of reliability that the search

warrant produced by following the link is the same search warrant that would have been

accessed by a person following the link on July 29, 2008. Therefore, we reject the

County’s unfounded speculation that the search warrant was not available at that time, and

hold that the trial court did not err in considering the newspaper articles and search warrant

on summary judgment.

       {¶ 92} Relatedly, in its eighth issue, the County argues that the trial court erred in

denying its motion to strike the affidavits in support of the Oppmann appellees’ motion

for summary judgment:8

              Issue No. 8: The trial court abused its discretion in denying

       Appellant’s motions to strike the exhibits supporting the Oppmann

       Appellees’ Motion for Summary Judgment where the exhibits contained

       unreliable, unauthenticated impermissible Rule 56(C) material.

       {¶ 93} “A trial court’s decision to grant or deny a motion to strike will not be

overturned on appeal absent a showing of abuse of discretion.” State ex rel. Mora v.

Wilkinson, 105 Ohio St.3d 272, 2005-Ohio-1509, 824 N.E.2d 1000, ¶ 10, quoting

Samadder v. DMF of Ohio, Inc., 154 Ohio App.3d 770, 2003-Ohio-5340, 798 N.E.2d

1141, ¶ 17 (10th Dist.). Here, the County moved to strike the affidavit of the Oppmann

8
 In its appellate brief, the County challenges the trial court’s denial of its motion to strike
both the affidavit of Barbara Allen and the affidavit of the Oppmann appellees’ attorney.
At this point, our analysis is limited to the affidavit of the Oppmann appellees’ attorney.




45.
appellees’ attorney because he did not have personal knowledge of the creation or

maintenance of the documents, nor did he have personal knowledge of the facts contained

therein.9 The trial court disagreed, and found that the attorney had personal knowledge

because he was the individual that conducted the Google search that led him to discover

the attached exhibits.

       {¶ 94} We do not find the trial court’s attitude in reaching its decision to be

arbitrary, unreasonable, or unconscionable. In this case, the affiant’s personal knowledge

of the facts contained in the newspaper articles is irrelevant; as discussed above, the

articles were not offered to prove the truth of the matter asserted, but rather were offered

to prove simply that the matter was being reported. In that regard, the affiant had

personal knowledge of the attached articles because he personally observed them.

Therefore, we hold that the trial court did not abuse its discretion when it denied the

County’s motion to strike, and the County’s eighth issue is without merit.

       {¶ 95} The next issue we must confront is whether, based on the newspaper

articles and search warrant, the trial court erred when it concluded that the County should

have discovered the possible causes of action on July 29, 2008. In determining whether

the published documents were sufficient to alert a reasonable person to the possibility of

wrongdoing, we must be careful not to fall into the trap of relying on the truth of the

statements contained in the documents. Indeed, were we to rely on those statements, the

9
 Civ.R. 56(E) mandates that affidavits “shall be made on personal knowledge, shall set
forth such facts as would be admissible in evidence, and shall show affirmatively that the
affiant is competent to testify to the matters stated in the affidavit.”




46.
obvious conclusion would be that the County was certainly aware of the possibility of

wrongdoing as it was county officials who released the details of the search warrant, and

the warrant was executed at the County Administrative Building. However, as discussed

above, the articles are relevant not because they are or are not true, but because they were

published.

       {¶ 96} In that context, the narrow question before us is whether the evidence of

publication of news articles alleging public corruption involving the Ameritrust project

demonstrates that there is no genuine issue of material fact that the County should have

discovered the possibility of wrongdoing through the exercise of reasonable diligence.

Under these circumstances, we hold that it does.

       {¶ 97} Initially, we note that there is no evidence in the record directly showing

that any agent of the County read the aforementioned articles. Thus, to impute

knowledge of the articles to the County we must infer that someone from the County read

or was aware of those articles. Although we must “construe the evidence and all

reasonable inferences drawn therefrom in a light most favorable to the party opposing the

motion,” Beder v. Cleveland Browns, 129 Ohio App.3d 188, 193, 717 N.E.2d 716 (8th

Dist.1998), citing Morris v. Ohio Cas. Ins. Co., 35 Ohio St.3d 45, 517 N.E.2d 904

(1988), we hold that the only reasonable inference is that the County was aware of the

articles. Indeed, we conclude that it would be patently unreasonable to infer that the

County was completely ignorant of the salacious allegations of public corruption

involving a county commissioner, and the corresponding execution of the search warrant




47.
relative to the Ameritrust project, which were reported in the leading news publication in

the region.10 Thus, we hold that the Oppmann appellees have met their initial burden of

demonstrating that there are no genuine issues of material fact. See Harless v. Willis Day

Warehousing Co., 54 Ohio St.2d 64, 66, 375 N.E.2d 46 (1978) (“The burden of showing

that no genuine issue exists as to any material fact falls upon the moving party in

requesting a summary judgment.”).

       {¶ 98} “When a motion for summary judgment is made and supported as provided

in this rule, an adverse party may not rest upon the mere allegations or denials of the

party’s pleadings, but the party’s response, by affidavit or as otherwise provided in this

rule, must set forth specific facts showing that there is a genuine issue for trial.” Civ.R.

56(E); Mitseff v. Wheeler, 38 Ohio St.3d 112, 115, 526 N.E.2d 798 (1988). Here, the

County did not submit any affidavits or other evidence demonstrating that it was unaware

of the allegations contained in the newspaper articles. Therefore, we hold that there is no

genuine issue of material fact, and the discovery date for purposes of the County’s claims

was July 29, 2008.

       {¶ 99} The County next argues under its first issue that the trial court erred when it

took “judicial notice” of the evidence attached to the Oppmann appellees’ motion for

summary judgment and used it to find that the claims against the other groups of


10
  We are careful to emphasize that our holding is limited to the particular facts of this
case. We do not intend to hold that in every case the publication of a news article is
sufficient to alert a person exercising reasonable diligence of possible wrongdoing,
without evidence that the person was aware of the article.




48.
appellees also had a discovery date of July 29, 2008. To the contrary, “[a] court certainly

may take judicial notice of the record and proceedings in the case before it.” Davenport

v. Big Bros. & Big Sisters of the Greater Miami Valley, Inc., 2d Dist. Montgomery No.

23659, 2010-Ohio-2503, ¶ 24; Ghaster v. City of Rocky River, 8th Dist. Cuyahoga No.

99779, 2013-Ohio-5587, ¶ 19 (“A trial court may only take judicial notice of prior

proceedings in the immediate case.”). In addition, the County’s argument emphasizes

that the trial court impermissibly relied on matters outside of the complaint to grant the

appellees’ motion to dismiss. However, it is clear from the record that the trial court

converted the motions to dismiss into motions for summary judgment as provided under

Civ.R. 12(B).11 Further, to the extent the County argues that the trial court erred in

granting summary judgment to all of the appellees on the basis of the statute of

limitations, despite some of the parties not raising the issue in their motions for summary

judgment, or expressly withdrawing the issue for a later time, we find no prejudicial

error. In this case, the statute of limitations arguments were not unique to each individual

defendant, and the County had ample opportunity to respond to the arguments that the

claims were outside of the statute of limitations. See Civ.R. 61 (“The court at every stage

of the proceeding must disregard any error or defect in the proceeding which does not

affect the substantial rights of the parties.”); Luri v. Republic Servs., 2014-Ohio-3817, 18

11
  “When a motion to dismiss for failure to state a claim upon which relief can be granted
presents matters outside the pleading and such matters are not excluded by the court, the
motion shall be treated as a motion for summary judgment and disposed of as provided in
Rule 56. * * * All parties shall be given reasonable opportunity to present all materials
made pertinent to such a motion by Rule 56.” Civ.R. 12(B).




49.
N.E.3d 844, ¶ 9 (8th Dist.) (“Under the concept of harmless error, it is neither prudent nor

appropriate for this court to order a trial court to remedy an error that does not affect the

outcome of the case.”). Thus, we hold that the trial court did not err in taking judicial

notice of the evidence attached to the Oppmann appellees’ motion for summary

judgment.

       {¶ 100} Finally, the County argues that the trial court erred in taking judicial

notice without first providing the County with notice as required under Evid.R. 201.

However, Evid.R. 201(C) provides that “A court may take judicial notice, whether

requested or not,” and Evid.R. 201(E) states that “A party is entitled upon timely request

to an opportunity to be heard as to the propriety of taking judicial notice and the tenor of

the matter noticed. In the absence of prior notification, the request may be made after

judicial notice has been taken.” (Emphasis added.) Thus, Evid.R. 201 does not require

prior notification before taking judicial notice. Further, the County did not request an

opportunity to be heard as to the propriety of taking judicial notice at any point before or

after the trial court granted the appellees’ motions for summary judgment. “If a party

fails to timely request an opportunity to be heard regarding judicial notice, the party

waives or forfeits any challenges to the judicially-noticed facts.” Fettro v. Rombach Ctr.,

LLC, 12th Dist. Clinton No. CA2012-07-018, 2013-Ohio-2279, ¶ 30. Therefore, the

County has waived this argument, and even if it had not, the argument is without merit.

       {¶ 101} Accordingly, we hold that the County’s first issue is without merit.




50.
      {¶ 102} The County next asserts the following issues:

             Issue No. 2: The Trial Court erred in determining that Appellant had

      the requisite knowledge for purposes of discovery of the possible fraud as

      of July 29, 2008 where there was no evidence that Appellant knew the

      contents of a search warrant, still admittedly sealed, proffered by the

      Oppmann Appellees as support for their Motion for Summary Judgment.

             Issue No. 3: The Trial Court erred in determining that Appellant, a

      new charter executive/legislative form of government with home rule

      authority knew or should have discovered the fraud of Appellees as of

      July 29, 2008 where it was not in existence until January 1, 2011.

      {¶ 103} In support of these issues, the County makes two arguments. First, the

County argues that the trial court erred in finding that the County should have reasonably

discovered the basis for the claims on July 29, 2008, when the new charter executive

form of county government was not even in existence until January 1, 2011. However,

the County’s argument presumes that the new form of government recreates Cuyahoga

County as a new entity entirely. Under the County’s argument any claim would not have

been “discovered” until January 1, 2011, regardless if the event occurred in 2005, 1995,

or 1905, which is an absurd result. Moreover, if the relationship between the former

county government and the current county government is so attenuated that the current

government cannot be imputed with the knowledge of the former, we find it inconsistent




51.
to hold that the current government could nevertheless assert the former government’s

claims for injuries.

         {¶ 104} Second, the County argues that the trial court erred in finding the

discovery date to be July 29, 2008, because while Dimora may have been on notice of the

wrongdoing at the time, “[n]otice/knowledge of fraud by the purported bad actor does not

constitute notice/knowledge of fraud by the corporation.” In support of this proposition,

the County cites authority from the Iowa Supreme Court. In this case, we need not

examine whether Ohio law agrees with this proposition because the discovery date of

July 29, 2008, is not based on Dimora’s knowledge, but rather the publication of the

allegations and search warrant in the Cleveland Plain Dealer.

         {¶ 105} Accordingly, we find the County’s second and third issues to be without

merit.

         {¶ 106} The County also asserts in its sixth and seventh issues, articulated above,

that the trial court erred in granting summary judgment where there was a pending Civ.R.

56(F) motion in opposition to the Oppmann appellees’ motion for summary judgment.

However, the County did not file an affidavit in support of its motion as required by the

rule. “Where no affidavit is presented in support of a motion for extension under Civ.R.

56(F), a court may not grant an extension pursuant thereto.” Cook v. Toledo Hosp., 169

Ohio App.3d 180, 2006-Ohio-5278, 862 N.E.2d 181, ¶ 42 (6th Dist.); see also State ex

rel. Coulverson v. Ohio Adult Parole Auth., 62 Ohio St.3d 12, 14, 577 N.E.2d 352 (1991)

(where no valid affidavit was filed, the court “could not act under Civ.R. 56(F)”).




52.
         {¶ 107} Therefore, we find the County’s sixth and seventh issues to be without

merit.

         {¶ 108} Accordingly, we will use the discovery date of July 29, 2008, to determine

whether the County’s claims are outside of the statute of limitations. We will now

address each of the County’s remaining 11 claims in turn.

                                          1. Count 3

         {¶ 109} In its third count, the County asserts that all the appellees were unjustly

enriched by the amounts paid for the Cuyahoga County Contract, the Cease Work

Contract, and the purchase of the Oppmann parking garage. We find that the trial court

properly granted summary judgment on this claim because it is barred by the statute of

limitations.

         {¶ 110} A claim for unjust enrichment is a claim in quasi-contract, and is therefore

subject to the six-year statute of limitations in R.C. 2305.07.12 Hambleton v. R.G. Barry

Corp., 12 Ohio St.3d 179, 182, 465 N.E.2d 1298 (1984). Thus, since the complaint was

filed on May 30, 2014, the claim is barred by the statute of limitations if the causes of

action accrued before May 30, 2008. Notably, “[t]he discovery rule does not apply to

unjust enrichment claims.” Drozeck v. Lawyers Title Ins. Corp., 140 Ohio App.3d 816,

749 N.E.2d 775 (8th Dist.2001). Rather, “[a] claim for unjust enrichment accrues on the


12
   R.C. 2305.07 provides, “Except as provided in sections 126.301 and 1302.98 of the
Revised Code, an action upon a contract not in writing, express or implied, or upon a
liability created by statute other than a forfeiture or penalty, shall be brought within six
years after the cause thereof accrued.”




53.
date that money is retained under circumstances that make it unjust to do so.” Pomeroy

v. Schwartz, 8th Dist. Cuyahoga No. 99638, 2013-Ohio-4920, ¶ 41, quoting Palm Beach

Co. v. Dun & Bradstreet, 106 Ohio App.3d 167, 175, 665 N.E.2d 718 (1st Dist.1995).

       {¶ 111} Here, according to the complaint, the Cuyahoga County Contract was

entered into in 2004, the Cease Work Contract was entered into in 2005, and the sale of

the Oppmann parking garage was completed in 2007. Thus, all of the causes of action

accrued before May 30, 2008. Therefore, we hold that the trial court did not err in

awarding summary judgment to all appellees on the count of unjust enrichment as the

claim was barred by the statute of limitations.

                                        2. Count 4

       {¶ 112} In the fourth count, the County asserts a claim of fraud against Great

Lakes. A claim of fraud is subject to the four-year statute of limitations in R.C. 2305.09.

Cundall v. U.S. Bank, 122 Ohio St.3d 188, 2009-Ohio-2523, 909 N.E.2d 1244, ¶ 24.

Applying the discovery date of July 29, 2008, the claim filed on May 30, 2014, is time-

barred. Therefore, we hold that the trial court did not err in granting summary judgment

to Great Lakes on Count 4 on the grounds that it was barred by the statute of limitations.

                                        3. Count 5

       {¶ 113} In the fifth count, the County asserts a claim for breach of fiduciary duty

against Great Lakes. A claim for breach of fiduciary duty is subject to the four-year

statute of limitations in R.C. 2305.09. Cleveland Indus. Square, Inc. v. Dzina, 8th Dist.

Cuyahoga Nos. 85336, 85337, 85422, 85423, 85441, 2006-Ohio-1095, ¶ 45, fn. 1. “A




54.
cause of action for breach of fiduciary duty arises when the act or commission

constituting the breach of fiduciary duty occurred. The discovery rule does not toll the

statute of limitations for a breach of fiduciary duty claim.” Id., citing Helman v. EPL

Prolong, Inc., 139 Ohio App.3d 231, 249, 743 N.E.2d 484 (7th Dist.2000). Here, it is

unclear whether the County is alleging breach of fiduciary duty in Great Lakes’

performance under the Cuyahoga County Contract or its negotiations under the Cease

Work Contract, but in either event, the cause of action would have accrued at the latest in

2005 when the Cease Work Contract was completed. Therefore, we hold that the trial

court did not err in awarding summary judgment to Great Lakes on Count 5 as being

barred by the statute of limitations.

                                        4. Count 6

       {¶ 114} In the sixth count, the County brings a claim of fraud in the inducement

against Great Lakes, relating to the Cease Work Contract. Like the fraud claim in Count

4, the County’s claim of fraud in the inducement is subject to the four-year statute of

limitations in R.C. 2305.09. Thus, it is similarly time-barred, and we hold that the trial

court did not err in awarding summary judgment on this count in favor of Great Lakes.

                                        5. Count 7

       {¶ 115} In Count 7, the County asserts a claim for declaratory judgment against

Great Lakes, declaring that the Cease Work Contract was induced by fraud and is

therefore void. Although styled as seeking declaratory relief, the underlying claim is for

fraud in the inducement. Thus, Count 7 is also subject to the four-year statute of




55.
limitations in R.C. 2305.09. See Ricketts v. Everflow E., Inc., 2016-Ohio-4807, 68

N.E.3d 165, ¶ 15 (7th Dist.) (declaratory judgment action revolved around breach of an

oil and gas lease contract, and was therefore subject to the statute of limitations in R.C.

2305.041). Therefore, we hold that the trial court did not err in granting summary

judgment in favor of Great Lakes on Count 7, as it was barred by the statute of

limitations.

                                         6. Count 8

       {¶ 116} In the eighth count, the County asserts a claim for fraud against the

Oppmann appellees based on their conduct surrounding the sale of the parking garage.

As stated above, claims of fraud are subject to a four-year statute of limitations under

R.C. 2305.09. Thus, applying the discovery date of July 29, 2008, this count is time-

barred, and we hold that the trial court did not err in awarding summary judgment in

favor of the Oppmann appellees on Count 8.

                                        7. Count 9

       {¶ 117} In Count 9, the County asserts that Great Lakes, the Russo appellees, and

M2J1 violated the Ohio Corrupt Practices Act under R.C. 2923.31 et seq. Pursuant to

R.C. 2923.34(J), “a civil proceeding or action under this section may be commenced at

any time within five years after the unlawful conduct terminates or the cause of action

accrues or within any longer statutory period of limitations that may be applicable.” In

this case, the cause of action accrued at the latest on July 29, 2008, but the complaint was

not filed until May 30, 2014. Therefore, the claim is outside of the five-year statute of




56.
limitations, and we hold that the trial court properly granted summary judgment to Great

Lakes, the Russo appellees, and M2J1 on this claim.

                                         8. Count 10

         {¶ 118} Count 10 of the complaint asserts a claim of civil conspiracy against Great

Lakes, the Russo appellees, and M2J1. “[A] claim for conspiracy cannot be made subject

of a civil action unless something is done which, in the absence of the conspiracy

allegation, would give rise to an independent cause of action.” Cully v. St. Augustine

Manor, 8th Dist. Cuyahoga No. 67601, 1995 Ohio App. LEXIS 1643, *10 (Apr. 20,

1995), citing Katz v. Banning, 84 Ohio App.3d 543, 552, 617 N.E.2d 729 (10th

Dist.1992). “Thus, the applicable statute of limitations for the underlying cause of action

applies to the civil conspiracy charge.” Id. at *11.

         {¶ 119} Here, the County alleges that the named defendants conspired to obtain

and inflate the price of the Cuyahoga County Contract and the Cease Work Contract for

their own personal gain. We find that the underlying allegation sounds in fraud, and is

therefore subject to the four-year statute of limitations in R.C. 2305.09. Consequently,

like the other fraud claims, the County’s claim for civil conspiracy in Count 10 was filed

outside of the statute of limitations, and we hold that the trial court did not err in

awarding summary judgment to Great Lakes, the Russo appellees, and M2J1 on this

count.




57.
                                       9. Count 11

       {¶ 120} In Count 11 the County alleges that the Oppmann appellees and the MEV

appellees violated the Ohio Corrupt Practices Act under R.C. 2923.31 et seq. For the

same reasons articulated in our discussion of Count 9, the County’s claim under Count 11

is barred by the five-year statute of limitations pursuant to R.C. 2923.34(J). Accordingly,

we hold that the trial court did not err when it awarded summary judgment to the

Oppmann appellees and the MEV appellees on this count.

                                       10. Count 12

       {¶ 121} In the twelfth count, the County asserts a claim of civil conspiracy against

the Oppmann appellees and the MEV appellees. The complaint alleges that the Oppmann

appellees and the MEV appellees conspired to insure the sale of the parking garage, and

to obtain and inflate the sale price. Similar to Count 10, we find that the underlying

allegations sound in fraud, and we therefore apply the four-year statute of limitations in

R.C. 2305.09. Using the discovery date of July 29, 2008, we find that this claim is time

barred, and we hold that the trial court did not err in awarding summary judgment on this

count in favor of the Oppmann appellees and the MEV appellees.

                                       11. Count 13

       {¶ 122} In its thirteenth and final count, the County asserts a claim against all

appellees for civil liability for criminal acts pursuant to R.C. 2307.60(A)(1), which

provides,




58.
                Anyone injured in person or property by a criminal act has, and may

       recover full damages in, a civil action unless specifically excepted by law,

       may recover the costs of maintaining the civil action and attorney’s fees if

       authorized by any provision of the Rules of Civil Procedure or another

       section of the Revised Code or under the common law of this state, and

       may recover punitive or exemplary damages if authorized by section

       2315.21 or another section of the Revised Code.

Here, the County alleged that all appellees engaged in criminal acts including,

bribery, intimidation, money laundering, racketeering, and obstructing justice.

       {¶ 123} R.C. 2307.60 contemplates a penalty, therefore it is subject to the one-

year statute of limitations in R.C. 2305.11(A).13 Steinbrick v. Cleveland Elec.

Illuminating Co., 8th Dist. Cuyahoga No. 66035, 1994 Ohio App. LEXIS 3756, *5 (Aug.

25, 1994). Thus, applying the discovery date of July 29, 2008, we find that the claim for

civil liability for criminal acts is barred by the statute of limitations. Therefore, we hold

that the trial court did not err in awarding summary judgment in favor of all appellees on

this claim.14


13
  “[A]n action upon a statute for a penalty or forfeiture shall be commenced within one
year after the cause of action accrued.” R.C. 2305.11(A).
14
  Notably, the trial court also held that a claim under R.C. 2307.60 is not a cognizable
civil cause of action. However, during the pendency of this appeal, the Ohio Supreme
Court has clarified that “By its plain and unambiguous language, R.C. 2307.60 creates a
civil cause of action for damages resulting from any criminal act, unless otherwise
prohibited by law.” Jacobson v. Kaforey, Slip Opinion No. 2016-Ohio-8434, ¶ 13.




59.
                                 E. Other Arguments Moot

         {¶ 124} In addition to the above arguments, the County also raises as its fifth

issue:

                Issue No. 5: The trial court erred in alternatively dismissing

         pursuant to Civ.R. 12(B)(6) and 9(B) Appellant’s claims against Appellees

         Great Lakes for breach of contract (Count 2), unjust enrichment (Count 3),

         fraud (Count 4), breach of fiduciary duty (Count 5), fraud in the

         inducement (Count 6), declaratory judgment (Count 7), violation of the

         Ohio Corrupt Practices Act (“OCPA”) (Count 9), civil conspiracy (Count

         10), and civil liability for criminal acts (Count 13) pursuant to Civ.R.

         12(B)(6) and 9(B) based on pleading deficiencies where Great Lakes relied

         “solely upon a [purported] contractual release” in its “converted” motion

         for summary [judgment].

         {¶ 125} In light of our analysis above, finding that Great Lakes is entitled to

summary judgment on all of the claims against it, we find the County’s argument

challenging the trial court’s alternative reason for awarding summary judgment to be

moot. Therefore, we find the County’s fifth assignment of error to be without merit.




60.
                                     IV. Conclusion

       {¶ 126} For the foregoing reasons, the County’s 18 assignments of error are not

well-taken. Moreover, we find that substantial justice has been done the party

complaining, and the judgment of the Cuyahoga County Court of Common Pleas is

affirmed. The County is ordered to pay the costs of this appeal pursuant to App.R. 24.


                                                                       Judgment affirmed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Thomas J. Osowik, J.
                                               _______________________________
James D. Jensen, P.J.                                      JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE

Judges Mark L. Pietrykowski, Thomas J. Osowik and James D. Jensen, Sixth District
Court of Appeals, sitting by assignment of the Chief Justice of the Supreme Court of
Ohio.




61.